Morton, J.
We do not see why, notwithstanding the elaborate arguments that have been addressed to us by the executors and by Bowdoin College, the case of Rice v. Bradford, 180 Mass. 545, is not decisive of the case at bar.
It is true that Bowdoin College was not a party to that suit and that the effect of the words “ incorporated within this Commonwealth ” in R. L. c. 12, § 5, cl. 3, was not the subject of extended examination in the opinion that was rendered. But the case itself involved the precise question now presented, namely, whether a legacy, given by a resident of this State to the President and Fellows of Bowdoin College in the State of Maine, was exempt from taxation under St. 1891, c. 425, now embodied in R. L. c. 15. The case was a bill for instructions by the executor of the will, and the bill alleged that Bowdoin College was a corporation created by this Commonwealth, by the act of June 24, 1794, and that it was an educational and charitable institution which should be exempt from taxation under St. 1891, c. 425. The treasurer and receiver general answered alleging that a tax was due and the court so held. Manifestly, if the college was an institution incorporated within this Commonwealth within the meaning of the statute, the legacy was exempt *321from taxation, otherwise not, and it necessarily must have been decided in that case, in order to render the legacy taxable, that the college was not an institution incorporated within this Commonwealth within the meaning of the statute. If the question were an open one we should have no doubt that the legacy in question was subject to a tax, and that although the college was incorporated by this Commonwealth before the passage of the Separation Act, so called (St. 1819, c. 36), and its charter cannot be modified or changed by the State of Maine, nevertheless after the passage of the act it ceased to be an institution incorporated within this Commonwealth within the meaning of Rev. Sts. c. 7, § 5, cl. 2, and its súbsequent re-enactments. It is not necessary however to go into the consideration of the question now, and what we have said is more for the purpose of preventing a possible implication that if it were not for the case of Rice v. Bradford, supra, there might have been some doubt about the validity of the tax.

Decree affirmed.